Title: To George Washington from George Clinton, 9 June 1779
From: Clinton, George
To: Washington, George


        
          Sir,
          June 9 1779
        
        I intended to have done myself the Pleasure of waiting upon your Excellency To Morrow but am now prevented by unexpected Business. The Necessity of attending to Agriculture will render it not only difficult but, extremely injurious to the Country to detain the Militia at this Season much longer in the Field unless the public Service shod render it indispensably necessary Colo. Malcolm who was to have accompanied me & who with this Letter will inform your Excellency of any particulars with Respect to our Situation & that of the Enemy on this Side the River and receive your Excellency’s Orders. I am &c.
      